TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2018



                                      NO. 03-18-00158-CV


                                Benjamin Wetmore, Appellant

                                                v.

                                     Steve Bresnen, Appellee


          APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the interlocutory order signed by the trial court on March 7, 2018. Having

reviewed the record, the Court holds that Benjamin Wetmore has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.